NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 16 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

KAREN L. DEXTER,                                No.    18-35173

                Plaintiff-Appellant,            D.C. No. 3:17-cv-05253-JPD

 v.
                                                MEMORANDUM*
ANDREW M. SAUL, Commissioner of
Social Security,

                Defendant-Appellee.

                   Appeal from the United States District Court
                     for the Western District of Washington
                  James P. Donohue, Magistrate Judge, Presiding

                           Submitted August 29, 2019**
                              Seattle, Washington

Before: McKEOWN and BYBEE, Circuit Judges, and GAITAN,*** District Judge.

      Karen Dexter appeals the district court’s dismissal of her complaint for lack

of subject matter jurisdiction. We have jurisdiction under 28 U.S.C. § 1291, and


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Fernando J. Gaitan, Jr., United States District Judge
for the Western District of Missouri, sitting by designation.
we affirm.

      This is the second appeal to this Court involving the dismissal of plaintiff’s

complaint for lack of jurisdiction. On September 30, 2013, this Court remanded

plaintiff’s case for a new hearing to consider plaintiff’s alternative grounds for

good cause to file a late request for hearing on her 2003 application for benefits.

See Dexter v. Colvin, 731 F.3d 977 (9th Cir. 2013). A new hearing was held on

December 11, 2014. The administrative law judge (ALJ) considered all of

plaintiff’s reasons for missing the deadline to file a request for a hearing:

unawareness of the deadline, serious illness, preoccupation with caring for her

elderly mother, and grief after her mother’s death. The ALJ examined each of the

reasons and found they were not supported by the record. The ALJ resolved all

reasonable doubts in plaintiff’s favor as required by Social Security Ruling (SSR)

91-5p, but found that she had not established good cause for missing the deadline

to request a new hearing. On November 27, 2015, the ALJ dismissed plaintiff’s

request for a hearing.

      On appeal, plaintiff asserts the ALJ’s failure to comply with the Social

Security regulations violated her constitutional right to procedural due process.

We disagree and conclude that the ALJ correctly analyzed whether plaintiff had

established good cause for the late filing of her request for a hearing pursuant to 20

C.F.R. § 404.911. Additionally, the Appeals Council noted SSR 91-5p and found


                                           2                                    18-35173
that the record did not show any evidence of mental incapacity which might have

constituted good cause for the late filing. Plaintiff also argues on appeal that the

ALJ failed to consider whether her original claim should have been reopened when

she reapplied for benefits in 2007, less than four years after she filed her original

claim. The ALJ’s decision considered both of plaintiff’s claims. The ALJ found

that the Appeals Council’s dismissal of plaintiff’s March 2008 request for a

hearing was undisturbed as it was based on the res judicata effect of the

reconsideration determination. We conclude that because the ALJ addressed both

of plaintiff’s applications, there was no issue of reopening which the ALJ was

required to address. We have also considered the other due process violations

alleged by plaintiff. We find them to be meritless.

AFFIRMED.




                                           3                                    18-35173